                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CORRINE MACK,

               Plaintiff,

        v.                                             Case No. 18-cv-1120-JPG-RJD

 MENASHA PACKAGING,

               Defendant.                                     consolidated with

 CORRINE MACK,

               Plaintiff,

        v.                                             Case No. 18-cv-2091-JPG-RJD

 ELITE STAFFING,

               Defendant.

                                        JUDGMENT
       This matter having come before the Court, the issues having been heard, and the Court
having rendered a decision,
       IT IS HEREBY ORDERED AND ADJUDGED that these consolidated cases are
dismissed without prejudice.
DATED: February 8, 2019

                                           MARGARET M. ROBERTIE, Clerk of Court

                                           s/Tina Gray, Deputy Clerk



Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
